Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) Withdrawn
In good faith, the originally applied 112(b) rejection against claim 1 to request Applicant to add --an inlet opening-- has been withdrawn.  The addition of the inlet opening would more clearly point out the claimed invention as to how the chamber would be loaded or filled with dough mass by the user especially when Applicant has only claimed a discharge opening with rotary cutters.  However, Applicants are not required, when claiming with an open-ended transitional phrase such as “comprising,” to recite each and every feature of the claimed invention or even each and every feature of each element in the claim. Thus, this rejection has been withdrawn. 
Further, the originally applied 112(b) rejection against claim 8 to request Applicant to more clearly point out the claimed invention by providing structure (i.e., guide 22) on which the nozzles are mounted such that the nozzles would be moveable has been withdrawn.  The addition of the guide would more clearly point out the claimed invention as to how the nozzles are made moveable. Applicants are not required, when claiming with an open-ended transitional phrase such as “comprising,” to recite each and every feature of the claimed invention or even each and every feature of each element in the claim. Thus, this rejection has been withdrawn. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 16, Applicant recites a process limitation concerning what the release agent delivery system does and not what the release agent delivery system further structurally comprises.  As such, claim 16 as well as depending claim 17 do not further structurally limit the device of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The release agent delivery system as set forth in claims 1, 2, 11-13, as well as new claims 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 5,824,349).
Muller provides a device for portioning dough mass comprising a receiving chamber (12) for holding said dough mass comprising an inlet, a discharge outlet opening (16), a pair of opposing rotary cutters (46) provided at the discharge opening and arranged for rotation in mutually opposite directions, wherein each cutter comprises at least one blade (48, 50, 52) rotatable around a rotary axis, which blade cooperates with the blade of the other cutter for cutting the dough mass into separate portions, and a release agent delivery system (59, 61, 63, 65; see Fig. 8) for applying a release agent (i.e., pressurized or compressed air) onto the blades of the rotary cutters, wherein the release agent delivery system is capable of applying the release agent on opposing sides of each of the blades.
With respect to claim 2, the release agent delivery system is capable of applying the release agent on opposing sides of each blade every full rotation of rotary cutters.

Claims 1-3, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caseli (CH 629,085).
Caseli provides a device for portioning dough mass comprising a receiving chamber (8) for holding said dough mass comprising an inlet, a discharge outlet opening, a pair of opposing 
With respect to claim 2, the release agent delivery system is capable of applying the release agent on opposing sides of each blade every full rotation of rotary cutters.
With respect to claim 3, the Caseli device appears to provide for a pair of spray nozzles (16, left side and right side) to direct a jet of release agent onto the at least one blade. 
With respect to new claims 18 and 19, Caseli provides for a device to apply release agent or oil on the blades.

Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 5,824,349) in view of Morikawa et al (EP466519).
The teachings of Muller have been mentioned above. Muller is silent concerning the receiving chamber including at least one belt conveyor forming a part of a side wall of the receiving chamber.  However, it was known in the art to provide at least one vertical belt conveyor (4) forming a part of a side wall of the receiving chamber in a dough mass portioning device to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass as evidenced by Morikawa (col. 2, lines 57 to col. 3, line 12).  In light of the teaching of Morikawa, it would have been obvious to one of 
With respect to claim 12, the combined teachings of Muller and Morikawa would provide the at least one belt conveyor at the discharge opening positioned adjacent to the pair of rotary cutters, wherein at least one of the rotary cutters with its at least one blade would be in close proximity to the belt conveyor and thereby able to at least scrape any excess dough mass hanging vertically a bottom portion of the conveyor belt.

Claims 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223).
The teachings of Caseli have been mentioned above. Caseli is silent concerning at least two pairs of spray nozzles (i.e., total of four nozzles), the nozzles to apply release agent on a different one of opposing sides of the blades.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles to apply release agent on a different one of opposing sides of the blades because this would allow release agent or oil to cover a larger surface application area.  In addition, it was known in the food coating art to provide a plurality of nozzles or atomizers (i.e., applying pressurized spray of oil) in an arrangement to effect overlapping spray in order to allow release agent or oil to cover a larger surface application area with uniformity in spray and minimal waste as evidenced by Hensen (see Fig. 3; col. 4, lines 55-59, line 64-68).  In light of the teachings of Hensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles to apply release 
With respect to claims 5-7, it would have been within the purview of one skilled in the art to suitably configure and/or position the nozzles with respect to the area of application in as long as release agent or oil would cover a larger surface application area with uniformity in spray and result in minimal waste. 
With respect to claim 9, the device as defined by the combination above would provide for application of suitably sized droplets of release agent such that configuring the nozzles for microspray application would be within the purview of one skilled in the art.
With respect to claim 10, the device as defined by the combination above would provide for pressurized spray application of release agent or oil such that each nozzle being configured to provide pressurized spray application of the release agent or oil along with compressed air via each nozzle with pressurized air surrounding the release agent would be within the purview of one skilled in the art. 

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) as applied to claim 6 above and further in view of Knowland et al (US 2,588,125).
With respect to claim 8, even though the device as defined by the combination above is silent concerning mobility of the nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles moveable with respect to the blades because it would allow the nozzles to be positioned relative to the blades in view of a change in dimension including size of the blades.  Further, Knowland provides evidence in the coating art of mounting of overlapping spray nozzle pairs on a railway or gantry and driven to effect movement or positioning of the overlapping spray .  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Morikawa et al (EP466519).
The teachings of Caseli have been mentioned above. Caseli is silent concerning the receiving chamber including at least one belt conveyor forming a part of a side wall of the receiving chamber.  However, it was known in the art to provide at least one vertical belt conveyor (4) forming a part of a side wall of the receiving chamber in a dough mass portioning device to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass as evidenced by Morikawa (col. 2, lines 57 to col. 3, line 12).  In light of the teaching of Morikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one vertical belt conveyor forming part of the Caseli receiving chamber side wall in order to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass.
With respect to claim 12, the combined teachings of Caseli and Morikawa would provide the at least one belt conveyor at the discharge opening positioned adjacent to the pair of rotary cutters, wherein at least one of the rotary cutters with its at least one blade would be in close 
With respect to claim 13, even though the combined teachings of Caseli and Morikawa do not suggest the release agent delivery system positionable to spray the blades and the conveyor belt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appropriately position the release agent delivery system including its nozzle(s) relative to the blades and conveyor belt in order to enable application of release agent to all surfaces interacting or contacting the dough mass to ensure that the dough does not stick thereto.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085).
The teachings of Caseli have been mentioned above. Even though Caseli is silent concerning the release delivery system able to apply a layer or film of release agent on the blades, one of ordinary skill in the art before the effective filing date of the invention would readily appreciate that the Caseli release agent delivery system comprising nozzles would enable a layer or film of release agent to be applied on the blades because the Caseli nozzles appear to provide for a wide spray nozzle application as shown in Fig. 1.
With respect to claim 17, the Caseli release delivery system (16) as shown in Fig. 1 appears to apply release agent on tips of the blades.


Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Applicant contends that the anticipatory rejection against the instantly claimed invention should be withdrawn because Muller describes a dough portioning device comprising a funnel with a set of rotating knives wherein there is a provision (59, 61, 63, and 65) for air to apply pressure to the knives in order to remove dough that sticks to the knives, however “air” in Muller is not a release agent to the blade surfaces. The ordinary meaning of apply, from which the specification suggests or provides no deviation, is to “to lay or spread on.” based on dictionary definition.   Muller does not disclose such applying. Consequently, Muller does not anticipate claims 1 and 2. Withdrawal of these rejections is respectfully requested.
In response, Muller would appear to still anticipate the instantly claimed invention because the language of the instantly claimed invention does not exclude the application of compressed air.  The claim has been read using the broadest reasonable interpretation. The compressed air supplied by Muller (col. 7, lines 1-7) would prevent the dough mass from sticking to opposing sides of the blades. The pressurized air applied to the blades would meet the objective of preventing the dough from sticking to the blades.  Thus, anticipatory rejection against the instantly claimed invention based on the teachings of Muller has been maintained.
Applicant contends that the anticipatory rejection against the instantly claimed invention should be withdrawn because Caseli does not make clear where the oil is sprayed and does not specify that the oil is sprayed on rotary cutter blades. Therefore Caseli does not disclose applying the oil onto the blade. Consequently, Caseli does not anticipate claims 1-3. Withdrawal of these rejections is respectfully requested.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/8/2021